MEMORANDUM **
Henry Frederick Ramey, Jr., appeals the district court’s dismissal of his action pursuant to Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and denial of leave to amend. We have jurisdiction, 28 U.S.C. § 1291,1 and we affirm.2
I
We review de novo a district court’s decision to abstain pursuant to Younger. Green v. City of Tucson, 255 F.3d 1086, 1093 (9th Cir.2001) (en banc).
When a plaintiff seeks relief in federal court that would interfere with an ongoing state judicial proceeding, the federal action *488must be dismissed pursuant to Younger if the state proceeding (1) is ongoing, (2) implicates important state interests, and (3) provides the plaintiff an adequate opportunity to litigate its federal claims. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.2001). We conclude that Ramey’s suit meets these requirements.
Ramey argues that Younger does not apply to his claims for damages. Where a federal court is asked to restrain state proceedings or invalidate state laws, Younger abstention may be appropriate even where money damages are also sought. Martinez v. Newport Beach City, 125 F.3d 777, 781 (9th Cir.1997) (citing Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir.1986) (per curiam)), overruled on other grounds by Green, 255 F.3d at 1092-93. Younger applies to § 1983 claims seeking both damages and equitable relief. Mann, 781 F.2d at 1449. Similarly, Younger abstention applies to Ramey’s claims under § 1985(2). See Sanchez v. City of Santa Ana, 936 F.2d 1027, 1036 (9th Cir.1990) (holding that claim preclusion principles in § 1983 context should apply in § 1985(2) context). Younger also applies to Ramey’s RICO claims. See Adam v. Hawaii, 235 F.3d 1160, 1163 (9th Cir.2001) (noting that abstention from civil rights claims is less favored than abstention from other types of claims), overruled on other grounds by Green, 255 F.3d at 1092-93.
Ramey asked the district court to restrain California municipal proceedings and invalidate a municipal ordinance. His damages claims were incidental. In the circumstances, Younger abstention was proper. Martinez, 125 F.3d at 781.
II
We review for abuse of discretion the district court’s denial of leave to amend. Swanson v. United States Forest Serv., 87 F.3d 339, 343 (9th Cir.1996). Ramey sought not to remove a claim from his complaint, but to add one. We conclude that Ramey can adequately litigate the proposed claim in his ongoing state action. Even if leave to amend had been granted, the amendment would have been futile. Younger would still have required dismissal of all claims. Saul v. United States, 928 F.2d 829, 843 (9th Cir.1991).
AFFIRMED.3

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. The district court’s order dismissing the case is final and appealable. We construe Ramey's pro se paper styled "Motion for a Writ of Mandamus” as a separate request for equitable relief based upon the claims in Ramey’s post-filed complaint, cf. Pueblo Trading Co. v. El Camino Irrigation Dist., 169 F.2d 312, 314 (9th Cir. 1948), and deem the district court’s order dismissing the case to have denied this relief. The order did not formally dismiss the unserved and fictitious (“Doe”) defendants named in the complaint, but is still appealable because "only unserved defendants remain.” Patchick v. Kensington Publ’g Corp., 743 F.2d 675, 677 (9th Cir. 1984) (per curiam).


. The claims on appeal of plaintiffs Michael Davidson and Craig Martin have been voluntarily dismissed. Their § 1983 and § 1985(3) claims are no longer before us.


. Ramey's motion to expedite this appeal is DENIED as moot.